At the outset, I would like to extend my sincere congratulations to His Excellency Mr. Mogens Lykketoft on his election as President of the seventieth session of the General Assembly. I am confident that, with his extensive diplomatic experience, he will guide this session with great success. I would like to assure him of our full support and cooperation in the discharge of his noble duties. I would also like to sincerely commend His Excellency Mr. Sam Kahamba Kutesa for his successful completion of his tenure as the President of the General Assembly at its sixty-ninth session.
This year marks the seventieth anniversary of the United Nations since its establishment following the Second World War. Its main objectives are to promote international peace and security and development cooperation, aimed at ensuring that all humankind lives in peace and in an environment conducive to
12/33 15-29568

30/09/2015 A/70/PV.20
development. Despite the conflicts and challenges that have occurred in different parts of the world, in general peace, security and development cooperation among all nations remain the prevailing trends of this era. That has been an important achievement of the United Nations in fulfilling its mandate enshrined in its Charter.
Nevertheless, the international environment continues to face numerous challenges, such as armed conflicts, terrorism, poverty and hunger, infectious diseases, climate change and natural disasters, which have in turn posed major threats to peace and development. I am therefore of the view that we must enhance our political will, mutual assistance and cooperation under the banner of the United Nations in order to collectively address the challenges facing us. To that end, the United Nations must improve its working methods. The Lao People’s Democratic Republic hopes that, on the occasion of the seventieth anniversary of the United Nations this year, the international community will collectively make serious efforts to conduct a comprehensive reform of the Organization so that it can respond to emerging challenges in a more effective manner.
I take this opportunity to welcome the successful conclusion a few days ago of the United Nations Summit on Sustainable Development, at which the 2030 Agenda for Sustainable Development (resolution 70/1) was adopted with a view to further addressing the major challenges the world faces today, including any Millennium Development Goals that have yet to be met. Indeed, the new development Agenda is the outcome of open and inclusive intergovernmental negotiations. If we are to achieve the set Goals and targets within the next 15 years, we need to honour our political commitment to strengthening global partnership and cooperation at all possible levels.
Conflicts are being waged today in many regions of the world, which have caused major concern for the international community. It is therefore important to find solutions and to restore peace and development to those regions. In that context, the Lao People’s Democratic Republic has consistently supported the peaceful settlement of conflicts. I therefore praise all parties concerned for reaching an agreement on Iran’s nuclear programme, which is of historic significance. It is testimony to the value of dialogue as the best way to address a conflict, which should be taken as a model for resolving hot issues globally.
In addition, the Lao People’s Democratic Republic has always hoped that the issue of Palestine, which has been stalled for many decades, will be resolved through peaceful means by the parties concerned with a view to creating two independent States, Palestine and Israel, living side by side in peace, based on the Arab Peace Initiative, and within recognized borders, as stipulated in the relevant Security Council resolutions. The Lao People’s Democratic Republic therefore urges the international community to redouble its efforts to help restore Palestine to normalcy as soon as possible.
In the era of interdependence, cooperation and engagement are key factors for peaceful coexistence and mutual benefit. The Lao People’s Democratic Republic welcomes the recent re-establishment of diplomatic relations between the United States of America and the Republic of Cuba, which has opened a new chapter in the history of relations between the two countries, which had been at a standstill for many years. The Lao People’s Democratic Republic hopes that the re-established relations will be further enhanced, leading to an end of the embargo and thereby bringing genuine benefits to the people of the two nations, the region and the world as a whole.
Climate change and severe natural disasters, which are occurring more frequently, have had a huge impact on the development of countries, especially the developing and least developed countries, which are most vulnerable due to their limited infrastructure and insufficient technological, financial and human resources to respond to and address those phenomena. It is therefore incumbent upon the international community to help such vulnerable countries through, among other things, long-term capacity-building to tackle such challenges. We hope that the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris later this year, will be able to adopt various measures to address climate change in the coming years.
The South-East Asian region, which is now in the process of economic integration through the various cooperation frameworks of the Association of Southeast Asian Nations (ASEAN), with a view to building an ASEAN community by the end of this year, has continued to enjoy peace, stability and constant economic growth. ASEAN has broadened its external relations with different countries and regional groups at various levels, as well as with the United Nations.
15-29568 13/33

A/70/PV.20 30/09/2015
In 2016, the first year of the ASEAN community, the Lao People’s Democratic Republic will have the honour to chair ASEAN for the second time. I hope that the international community, especially the ASEAN dialogue partners, will continue to support ASEAN- led mechanisms, in which ASEAN plays a central role, so that it can become a community based on the ASEAN way and continue to be a regional grouping that contributes to the maintenance of peace and enhancement of cooperation with other regions and the world at large.
This year marks the fortieth anniversary of the establishment of the Lao People’s Democratic Republic. Over the past four decades, we have gone through a period of healing the wounds of war and advancing our national development through the implementation of five-year national socioeconomic development plans, especially the seventh five-year plan for 2011-2015, which will be completed by the end of this year. The achievements of the past 40 years can be attributed to many factors, but the most crucial have been political stability and social order, which have provided a conducive environment for economic growth and steadily improved the livelihood of the people.
The Lao Government has maintained its tireless political will to fight poverty, create benchmarks for raising the country’s status from that of least developed country, and pursue the path of sustainable development through a three-level development programme known as sam sang, which identifies provinces as strategic entities, districts as comprehensively strengthened entities and villages as development entities. The programme will strengthen my country’s cooperation with development partners and pave the way for the industrialization and modernization of the country. Indeed, we are moving in the right direction in our national development.
In addition, in the coming months, coinciding with the eighth five-year national socioeconomic development plan for 2016-2020, the Lao Government will adopt a 10-year socioeconomic development strategy for 2016-2025 and the Vision 2030 programme. Nevertheless, the Lao People’s Democratic Republic will undoubtedly continue to face numerous challenges in undergoing socioeconomic development. Those include, among others, the impact of the regional and global economic and financial crises and natural disasters. I therefore call on our development partners and the international community to maintain their
support for the Lao People’s Democratic Republic so that we can achieve our sustainable development foals in the coming years.
Although the Indochina War ended four decades ago, the legacy of that war continues to pose serious obstacles to our national development, especially to agriculture, employment, infrastructure development and investment programmes in areas that remain contaminated by unexploded ordinance. Removing those remnants of war will take a long time and require considerable resources. Aware of that serious impact, the Lao People’s Democratic Republic has actively promoted the Convention on Cluster Munitions (CCM), which can prevent the further victimization of humankind.
Earlier this month, the First Review Conference to the Convention on Cluster Munitions was held in Croatia to take stock of the progress and shortcomings in the implementation of that important Convention. The Lao People’s Democratic Republic takes this opportunity to call upon those countries that are not yet party to the CCM to accede to that universal Convention. At the same time, we encourage friendly countries and international organizations to continue to provide funding and technical support in that endeavour.
This year marks the sixtieth anniversary of Laos as a State Member of the United Nations. Throughout the years, we have actively participated in the work of the United Nations in various areas. Moreover, cooperation between the Lao People’s Democratic Republic and the United Nations has steadily grown. The financial and technical support that have been provided by United Nations agencies, funds and programmes have all contributed significantly to the socioeconomic development of our country. We hope that such valuable support and cooperation will continue in the coming years.
The Lao People’s Democratic Republic attaches great importance to promoting and protecting human rights and has become State party to seven of the main international human rights instruments. In its desire to contribute to the work of the Human Rights Council, the Lao People’s Democratic Republic has presented its candidature for membership to the Human Rights Council for the period 2016-2018. We look forward to receiving the support of Members States and the opportunity to contribute to the work of the Human Rights Council.
14/33 15-29568

30/09/2015 A/70/PV.20
This year is of great historical significance to the international community, especially because of the adoption of the 2030 Agenda for Sustainable Development (resolution 70/1). I believe that it will mark an important milestone in realizing the aspiration of humankind to live in peace, security, prosperity and social justice, while protecting the environment and promoting the sustainable development towards a brighter future for current and future generations. To that end, the Lao People’s Democratic Republic will contribute actively to the realization of the Sustainable Development Goals and targets that world leaders adopted a few days ago.
